EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Bain on 2/19/2021.
IN THE CLAIMS, cancel claim 17 and amend claim 18 as follows: 


18. (Currently Amended) The filter amendment as claimed in claim [[17]]1, wherein said angle between the lateral side walls and the axis of rotation of the cone shape is between 1° and 2°. 


Allowable Subject Matter
Claims 1-5, 14-16, 18 and 20-29 are allowed for the reasons stated in the Non Final Rejection mailed 10/23/2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Anshu Bhatia/
Examiner, Art Unit 1774